DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  
The prior art fails to disclose or render obvious the claimed combination including a method for reducing deposits on the internal surface of SCR component(s) comprising the steps of: supplying gas to the interior volume of said SCR component wherein the gas includes a plasma precursor in the gas phase; biasing the SCR component to ground; forming a plasma along the length of said SCR component; generating positive ions of said plasma precursor which are deposited on the internal surface of said SCR component; forming a coating on said internal surface of said SCR component wherein said coating exhibits a water contact angle in oil of greater than 1200.
The prior art fails to disclose or render obvious the claimed combination including a coated SCR component comprising: a carbo-siloxane coating disposed on said SCR component internal surface, wherein said coating has a water contact angle of greater than 1200, wherein said coating comprises 50 to 60 atomic percent carbon, 20 to 30 atomic percent oxygen, and 15 to 25 atomic percent silicon, wherein said coating, at a depth of up to 300 Angstrom, comprises: (a) Si-O- at a relative concentration of 38.5(± 12) %; (b) Si-C at a relative concentration of 25.6 (± 5) %; (c) C-O at a relative concentration of 4.5 (± 3) %; and (d) C-C at a relative concentration of 31.4 (±2) %.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of eight patents:
	Jang et al. (Pat./Pub. No. US 2008/0161182), Raybone et al. (Pat./Pub. No. US 2003/0066285), Biberger et al. (Pat./Pub. No. US 2018/0318763), Twigg et al. (Pat./Pub. No. US 6557340), Yin et al. (Pat./Pub. No. US 2015/0165434), Bruck et al. (Pat./Pub. No. US 2008/0102010), Gieshoff et al. et al. (Pat./Pub. No. US 6471932), and Penetrante et al. (Pat./Pub. No. US 6038853), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        August 11, 2022